USCA4 Appeal: 21-7022      Doc: 10        Filed: 12/27/2021   Pg: 1 of 3




                                            UNPUBLISHED

                              UNITED STATES COURT OF APPEALS
                                  FOR THE FOURTH CIRCUIT


                                              No. 21-7022


        HUBERT ALAN JASON, II,

                            Plaintiff - Appellant,

                     v.

        MR. K. WILLIAMS, Lieutenant; MR. A. MCDANIELS, Correctional Officer,

                            Defendants - Appellees,

                     and

        MR. CALL, Chief Warden; MR. BATEMAN, Major; MS. WARD, Captain; MR.
        TUCKER, Lieutenant; MR. BUTCHER, Lieutenant; MR. FORD, Unit Manager;
        MR. WHITEHEAD, Sergeant,

                            Defendants.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. Anthony John Trenga, Senior District Judge. (1:19-cv-00274-AJT-IDD)


        Submitted: December 21, 2021                             Decided: December 27, 2021


        Before KING and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.
USCA4 Appeal: 21-7022      Doc: 10         Filed: 12/27/2021    Pg: 2 of 3




        Hubert Jason, II, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 21-7022     Doc: 10         Filed: 12/27/2021      Pg: 3 of 3




        PER CURIAM:

              Hubert Alan Jason, II, a Virginia inmate, appeals the district court’s orders granting

        Defendants summary judgment in Jason’s civil rights action in which he alleged, among

        other claims, violations of the Religious Land Use and Institutionalized Persons Act, see

        42 U.S.C. §§ 2000cc to 2000cc-5, and his First Amendment right to free exercise of

        religion. We have reviewed the record, in conjunction with the arguments Jason raises on

        appeal, and find no reversible error. Accordingly, we affirm the district court’s orders.

        Jason v. Williams, No. 1:19-cv-00274-AJT-IDD (E.D. Va. Aug. 26, 2020 & June 2, 2021).

        We dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                       AFFIRMED




                                                    3